€ PS 8

(3/15)
_ FILED IN THE
UNITED STATES DISTRICT COURT ensremtGenncrar ann weiss
for MAY 28 2019
Eastern District of Washington nn Seen
SPOKANE, WASHINGTON
U.S.A. vs. Benka, Eric Alexander Docket No. 2:18CRO0170-WFN-|!

Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant
Eric Alexander Benka, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge John T.
Rodgers sitting in the court at Spokane, Washington, on the 12th day of April 2019 under the following conditions:

Standard Condition #9: Defendant shall refrain from the use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal
law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana
under state law.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: On May 24, 2019, Eric Alexander Benka admitted to injecting heroin every couple of days for the past 3
weeks.

On October 5, 2018, the conditions of pretrial release supervision were reviewed with Mr. Benka. He acknowledged an
understanding of his conditions, which included standard condition number 9.

On February 5, 2019, Mr. Benka appeared before the Honorable John T. Rodgers, U.S. Magistrate Judge, and admitted to
violating the conditions of pretrial release supervision. The violations involved Mr. Benka's use of illegal controlled
substances and Internet access. Subsequently, the Court revoked Mr. Benka's pretrial release supervision and he was
remanded to custody.

On March 7, 2019, the Court released Mr. Benka to allow him to enter an inpatient substance abuse treatment program.
On April 12, 2019, Mr. Benka successfully completed an inpatient substance abuse treatment program. Subsequently, he

was ordered to be released under conditions of pretrial release supervision, which again included standard condition number
9,

On May 24, 2019, the undersigned officer met with Mr. Benka at his residence. During that meeting, Mr. Benka admitted
to injecting heroin every couple of days for the past 3 weeks. He signed an admission form acknowledging his use of heroin.

Mr. Benka further advised his last use of heroin was on or about May 23, 2019.

PRAYING THAT THE COURT WILL ORDER A WARRANT

 

I declare under the penalty of perjury
that the foregoing is true and correct.

Executed on: May 28, 2019
by s/Erik Carlson

 

Erik Carlson
U.S. Pretrial Services Officer

 
PS-8

Re: Benka, Eric Alexander
May 28, 2019

Page 2

THE COURT ORDERS

[|

|] No Action
The Issuance of a Warrant
| The Issuance of a Summons

[ ] The incorporation of the violation(s) contained in this
petition with the other violations pending before the
Court,

{ ] Defendant to appear before the Judge assigned to the case.

x

Defendant to appear before the Magistrate Judge.
Other

ee"
es

a aa

Signature of Judicial Officer

s Jes

Date
